Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
16, 2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00481-CV


 SOUTH TEXAS INNOVATIONS, LLC D/B/A S.T.I., LLC AND STI, LLC,
                       Appellant

                                        V.

               TITAN FORMWORK SYSTEM, LLC, Appellee

                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-23098


                 MEMORANDUM                      OPINION

      This is an appeal from an order signed June 7, 2018. On August 8, 2018,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion
is granted.
      Accordingly, the appeal is ordered dismissed.

                                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Busby.